Citation Nr: 1403862	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-47 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 

INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from May 1979 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claims file is now in the jurisdiction of the Houston, Texas RO.  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the appellant waived initial RO review of evidence submitted to the Board.

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered. ]

The matter of service connection for a low back disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


FINDINGS OF FACT

1. An October 2004 rating decision (for which the appellant initiated, but did not perfect, an appeal) denied service connection for a low back disability based essentially on a finding that such disability was not manifested during, or shown to be casually related to, his period of ACDUTRA.

2. Evidence received since the October 2004 rating decision raises questions about the nature and etiology of the appellant's current low back disability, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.

An October 2004 rating decision denied the appellant service connection for a low back disability based essentially on a finding that such disability was not manifested during, or casually related to, his period of ACDUTRA.  He filed a timely notice of disagreement (in August 2005), and a statement of the case (SOC) was issued in June 2006.  He did not thereafter perfect the appeal by filing a substantive appeal.  Therefore, the October 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record in October 2004 consisted of the appellant's service treatment records (STRs), private treatment records from May 2003 to July 2004 and numerous lay statements from friends and family describing the appellant's ongoing complaints since service.  Evidence received since the October 2004 rating decision consists primarily of private treatment records that were not of record at the time of that decision; therefore, they are new.  

The newly associated private treatment records include a December 2008 letter from the appellant's private physician, Dr. Ethridge, and a March 2011 letter from another private physician, Dr. Zavala II, that relate the appellant's low back disability to an injury in service.  In his letter, Dr. Ethridge concluded that the appellant did not receive adequate treatment for the low back injury (for which he sought treatment in service).  He opined that the appellant's injuries were much more serious than previously assessed.  Citing a March 2004 X-Ray report, Dr. Ethridge also opined that the appellant's low back disability is most likely "old."  In his letter, Dr. Zavala II opined that the appellant's "symptomatology could have been due to this initial incident worsening throughout the years."  

As the letters submitted suggest that the appellant has a low back disability as a result of an injury in service, the Board finds that such evidence addresses the basis for the prior denial of the appellant's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for a low back disability.

De novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The RO denied the instant claim based on a finding that new and material evidence to reopen a prior final decision had not been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the appellant's claim of service connection for a low back disability, and the appellant has not waived his right to such RO consideration, the Board finds it necessary to remand such matters for that purpose. 

The Board also finds that further development of the record is needed for a proper adjudication of the reopened claim.   

The appellant has submitted physician statements indicating that his current low back disability may be due to an injury in service.  While this evidence is sufficient to reopen the claim, it is not adequate to address the issue on the merits as the opinions offered are stated in speculative terms.  Accordingly, the Board finds that a new VA medical examination/opinion is necessary to address this matter.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A Social Security Administration (SSA) inquiry response (found in Virtual VA) shows that the appellant is receiving  SSA disability benefits.  The SSA decision awarding the appellant SSA disability benefits and the record upon which the award was based are not associated with the claims file, and do not appear to have been sought.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The RO should then arrange for the appellant to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his low back disability.  The examiner should obtain a complete history from the appellant, review his entire claims file (to specifically include this decision/remand, the appellant's STRs, postservice treatment records, and any prior medical opinions of record), and provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each current low back disability found.

(b) Please opine as to each low back disability entity diagnosed whether such is, at least as likely as not (a 50 % or better probability), related to the appellant's service, to include his complaints and treatment for low back pain and/or his injury therein?

The examiner must explain the rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

3. The RO should then review the entire record and readjudicate de novo the reopened claim of service connection for a low back disability.  If it remains denied, the RO should issue an appropriate supplemental SOC, and afford the appellant and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


